DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2020 has been entered.
 
Election/Restrictions
Applicant’s election of:
(i-a) carrageenan as anionic thickener;
(i-b) glycerol as C2-C5 alcohol;
(i-d) chlorhexidine gluconate as cationic antimicrobial;
(i-e) none nonionic antimicrobial;
(i-f) glycerol as humectant; and 
(ii-a) dispensing composition into or onto an article (claim 1),
 in the reply filed on 1/2/2020 remains acknowledged. 
Claims 10-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/2/2020.

Response to Arguments
Applicants' arguments, filed 11/25/2020, have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Terminal Disclaimer
The terminal disclaimer filed on 11/25/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/063,455 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The amended transition language “consisting essentially of”, being applied to the claimed composition used in the method of claim 1 is confusing as to the metes and bounds of the claim.
MPEP 2111.03 (III) indicates: The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original) (Prior art hydraulic fluid required a dispersant which appellants argued was excluded from claims limited to a functional fluid "consisting essentially of" certain components. In finding the claims did not exclude the prior art dispersant, the court noted that appellants’ specification indicated the claimed composition can contain any well-known additive such as a dispersant, and there was no evidence that the presence of a dispersant would materially affect the basic and novel characteristic of the claimed invention. The prior art composition had the same basic and novel characteristic (increased oxidation resistance) as well as additional enhanced detergent and dispersant characteristics.). "A ‘consisting essentially of’ claim occupies a middle ground between closed claims that are written in a ‘consisting of’ format and fully open claims that are drafted in a ‘comprising’ format." PPG Industries v. Guardian Industries, 156 F.3d 1351, 1354, 48 USPQ2d 1351, 1353-54 (Fed. Cir. 1998). See also Atlas Powder v. E.I. duPont de Nemours & Co., 750 F.2d 1569, 224 USPQ 409 (Fed. Cir. 1984); In re Janakirama-Rao, 317 F.2d 951, 137 USPQ 893 (CCPA 1963); Water Technologies Corp. vs. Calco, Ltd., 850 F.2d 660, 7 USPQ2d 1097 (Fed. Cir. 1988). For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention.").
The Examiner has reviewed the instant specification to determine what the basic and novel characteristics of the claimed invention.  It appears that spore reduction is the primary point of the claimed composition.  However, the claimed composition only requires water and an anionic thickener.  The record indicates that these components are taught by Omidbakhsh (US 2011/0182958 A1).  Thus, the combination of water and an anionic thickener is not novel.  Accordingly, the specification does not appear to set forth what the basic and novel characteristics are of the claimed invention
Additionally, which compounds are permitted, and which are excluded is not clear from a review of the specification.  Applicant’s arguments allege that glycolic acid, a required component of Omidbakhash, is excluded from the claims, because some embodiments of Omidbakhash are not effective without glycolic acid (e.g., Table 4 supports this argument).  However, Omidbakhash also teaches in Table 5, Examples 13, 14, & 18, each of which contain glycolic acid, but are weakly active (less active in 
Furthermore, Penrose et al. (“Why Glycolic Acid is Basically The Gold Standard of Chemical Exfoliation”; 2019; https://www.elle.com/beauty/makeup-skin-care/a24747195/what-is-glycolic-acid/; accessed 3/16/2021) makes clear that glycolic acid is an exfoliator compound.  The instant specification indicates: “Disclosed … compositions for use in disclosed methods can optionally include … exfoliating material” (9:32-33).  In other words, the specification indicates that exfoliators (i.e., glycolic acid) can optionally be included.  Thus, similar to the In re Harz case, the Examiner notes that glycolic acid would be embraced by “consisting essentially of” transition language.
Because it is not clear what the basic and novel characteristics of the claimed composition (used in the claimed method) actually are, pursuant to MPEP 2111.03 (III), for other examination purposes, the transition language “consisting essentially of” is considered equivalent to “comprising”.
The Examiner notes that dependent claims 2, 5, 6, 7 & 9 utilize “further comprises” language regarding the composition or components of the composition.  Even if the “consisting essentially of” transition language were considered to limit some permitted components, the nested “comprising” is open language, conflicting with the attempt to partially close the language of claim 1; this nesting of open within closed language further confuses the metes and bounds of the independent and dependent claims.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7, 9 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Omidbakhsh (US 2011/0182958 A1).
Omidbakhsh teaches aqueous antimicrobial solutions and the use of same in a method of antimicrobial treatment of a surface contaminated with a microorganism (e.g., bacterial or fungal spore such as C. Difficile) (abstract).  The present invention is intended to provide new environmentally- and user-friendly compositions that are Clostridium Difficile, or C. Difficile) that are notoriously difficult to kill with known antimicrobial agents [0005].  The invention provides, inter alia, the use of the solution in a method of antimicrobial treatment of a surface contaminated with a microorganism, and viscous embodiments of the solution that maintain their viscosity over time [0014].
If it is desired to increase residence time on a surface (especially vertical or inclined surfaces) an effective amount of at least one thickening agent, that does not decompose in the presence of hydrogen peroxide, can be added to increase the viscosity of solutions according to the invention. Thickening agents which can be used in the present invention include, inter alia, xanthan gum (e.g. Keltrol T630™).  The thickening agent can be present in a concentration of from 0.1 to 5 or from 0.1 to 2% w/w [0038].  Exemplary thickening agents include two agents, one of which is xanthan gum [0062] (reading on claims 1, 3, & 4).  Solution 11 employed 0.5% Keltrol T630 (reading on amounts of claims 1 & 2), in tests of B. subtilis spores with a contact time of 10 minutes, which had a 7.17 log reduction in B. subtilis spores [0070], Table 4.  Similarly, Solution 20, containing 0.5 % Keltrol T630 had >6 log reduction of B. subtilis spores for 10 minute exposure.
The antimicrobial compositions of the invention can be used for a variety of domestic or industrial applications, and can be applied in a variety of areas including a variety of soft surfaces.  Suitable soft surfaces include skin.  When used on skin, the invention preferably includes skin conditioning agents or emollients [0044].  Skin conditioning agents or emollients can be used to prevent or reduce skin irritation when 
The invention also provides methods of antimicrobial treatment of a surface contaminated with a microorganism comprising applying to the surface a solution according to the present invention for a contact time of from 1 to 30 minutes ([0046], claim 20).  The microorganism can be a bacterial or fungal spore (e.g., C. Difficile).  The antimicrobial solutions according to the invention can be applied to surfaces using a variety of methods.  For example, the solutions can be sprayed onto the surface [0046] (construed as dispensing an effective amount of a composition onto an article; and reading on contacting the skin surface with the composition when the surface is skin).  Such application is construed as mechanically acting on the skin surface for at least one second, while the skin surface is in the presence of the composition.  It is noted that the claimed embodiments include a disinfecting wipe (claim 21).  Application of the composition embedded on a wipe would involve mechanically acting on the skin surface for at least one second in the presence of the composition. Alternatively, it would have been obvious to, say, rub hands together, while in contact with the composition (which contains surfactants, i.e. is a hand soap), alternatively rendering obvious the mechanically acting on the skin surface step of claim 1.  
The Examiner acknowledges the step of removing at least a portion from the composition from the skin surface is not explicitly stated.  However the exposure for time periods, such as 1 minute, has been construed as applying the composition, followed by removal of at least a part of the composition from the skin surface.  Even if not sufficient for anticipatory, the claims would also be rejected as obvious, because the 
Exposure for times taught, such as 1 minute, are construed to mean that the surface is contacted with solution for this period of time, but then the solution is removed from the surface.  The wherein clauses of claim 1, removing the composition also removes spores from the skin surface and wherein the water and anionic thickener are effective to remove spores from the skin surface are consider characteristic of the exposure for time periods taught (where removal occurs at the end of the time period, resultant in the recited wherein characteristics).

Regarding dependent claim 5 other ingredients that may be included are alcohols having from 1 to 6 carbons (the skilled artisan would have immediately envisioned C2-C5 alcohols from this list) [0031].  Alcohol (ethanol, a C2 alcohol) and glycerol (Applicant elected alcohol) are both named under the category of non-ionic surfactants [0036]. Surfactant concentrations include amounts, including 0.001-20% w/w and 0.3-2% w/w, sufficiently overlapping with the recited about 2 to about 20 (0.5-40) wt% range of claim 5, sufficient to anticipate the claimed range, and alternatively to render obvious the claim 5 amounts
Regarding dependent claim 6, Compositions according to the present invention may further comprise effective amounts of additional ingredients; for example, the compositions may comprise an effective amount of at least one surfactant to help solubilized certain ingredients in compositions or solutions [0030].  Surfactants included 
Regarding dependent claim 7, the invention provides an effective amount of at least one antimicrobially active solvent such as benzyl alcohol (a nonionic antimicrobial) [0008].  The concentration of the antimicrobially-active solvent includes the range from 1 to 5%, reading on instant claim 7 [0029].
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed (e.g., wherein removing the composition also removes spores from the skin surface).  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph).

Applicant argues:
35 U.S.C. § 102/103 Rejection
 Claims 1-7 and 9 are novel and nonobvious over Omidbakhsh 
Claims 1-7 and 9 stand rejected under pre-AIA  35 U.S.C. § 102(a)(1) as being anticipated by, or in the alternative, under pre-AIA  35 U.S.C. § 103 as obvious over U.S. Publication No. 2011/0182958 ("Omidbakhsh"). 
As amended, claim 1 recites, "the composition consisting essentially of: water, an anionic thickener present in an amount from 0.15 wt% to 4 wt%, and an optional cationic antimicrobial, an optional nonionic antimicrobial, or combination thereof." The formulation disclosed in Omidbakhsh appears to require glycolic acid to be effective; see e.g., Examples 7-10, 12. Nowhere does Omidbakhsh teach or suggest a composition consisting essentially of water, an anionic thickener present in an amount from 0.15 wt% to 4 wt%, and an optional cationic antimicrobial, an optional nonionic antimicrobial, or combination thereof for removing spores. 


This is not persuasive.
As discussed in the rejection under 35 USC 112(b), glycolic acid, a known exfoliator compound, is permitted according to the instant specification.  Because the basic and novel characteristics of the invention are not clear from the specification and claims, “consisting essentially of” has been construed as equivalent to comprising. Accordingly, the presence of glycolic acid is permitted.  The rejection documents the teachings of the required components of claims 1-7 & 9, as set forth above.

Claim Rejections - 35 USC § 103
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omidbakhsh (US 2011/0182958 A1) as applied to claims 1-7, 9 above, and further in view of Necas et al. (“Carrageenan: a review”; 2013; Veterianarni Medicina; 58(4); 187-205).
The teachings of Omidbakhsh are set forth above, and include the teaching of xantham gum, including in the concentration range of claim 2, as a thickener.  Regarding the elected carrageenan (recited as one alternative in claim 4), this polysaccharide material is within the scope of thickening agents, but is not explicitly taught by Omidbakhsh.
Necas teaches carrageenan is a natural carbohydrate (polysaccharide).  Carrageenans are used in a variety of commercial applications, including thickening agents.  Carrageenans are used in experimental medicine, pharmaceutical formulations 
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to substitute carrageenan in place of one of the Omidbakhsh thickenings agents, such as xantham gum, including in an amount within the scope of claim 2, giving the elected embodiment of claims 1-4.  The motivation would have been substitution of one art recognized thickening agent (known to be suitable in cosmetic and pharmaceutical composition) in place of an Omidbakhsh thickening agent.

Applicant argues:
35 U.S.C. § 103 Rejection 
Claims 1-4 are nonobvious over Omidbakhsh in view' of Necas 
Claims 1-4 stand rejected under pre-AIA  35 U.S.C. § 103 as being unpatentable over U.S. Publication No. 2011/0182958 ("Omidbakhsh") as applied to claims 1-7 and 9 above, and further in view of "Carrageenan: a review," 2013, Veterianarni Medicina, 58(4): 187-205 ("Necas"). 
 As argued above, Omidbakhsh does not teach or suggest a composition consisting essentially of water, an anionic thickener present in an amount from 0.15 wt% to 4 wt%, and an optional cationic antimicrobial, an optional nonionic antimicrobial, or combination thereof for removing spores. Necas does not provide the missing teachings. Necas was cited simply to show that carrageenan is a natural carbohydrate. 
For at least the preceding reason, claim 1 and all claims dependent therefrom are nonobvious over Omidbakhsh in view of Necas. It is respectfully requested that the Office withdraw this rejection. 

This is not persuasive.
As discussed above, glycolic acid is not excluded from the instant claims.  Glycolic acid is an exfoliator; the instant specification explicitly indicates exfoliators are optionally permitted in the composition used in the claimed method.  Additionally, the 
Regarding Necas, Necas documents that carrageenan is a thickening agent (a natural carbohydrate).  Because Omidbakhsh teaches thickening agents, and alternative carbohydrates, it would have been obvious to select Applicant elected carrageenan as a thickening agent, or to substitute carrageenan in place of xanthan gum used in the examples of Omidbakhsh.

Claims 1 & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omidbakhsh (US 2011/0182958 A1) as applied to claims 1-7, 9 above, and further in view of Nerandzic et al. (“Induced Sporicidal Activity of Chlorhexidine against Clostridium difficile Spores under Altered Physical and Chemical Conditions”; 2015 Apr; PLOS One 10(4): e0123809 (pp. 1-11); doi:10.1371/journal.pone.0123809).
The teachings of Omidbakhsh are set forth above.  Omidbakhsh does not explicitly teach Applicant elected cationic antimicrobial, chlorhexidine gluconate.
Nerandzic teaches chlorhexidine is a broad-spectrum antimicrobial commonly used to disinfect the skin of patients to reduce the risk of healthcare-associated infections and has been reported to kill spores of Bacillus species under altered physical and chemical conditions that disrupt the spore’s protective barriers (e.g., including alcohol) (Abstract; Background).  Studies employed chlorhexidine gluconate (CHG) (p. 3, 4th paragraph).  C.difficile spores became susceptible to heat killing at 80 °C within 15 minutes in the presence of chlorhexidine.  Review of Fig 2 shows killing of C. difficile 
It would have been obvious to one of ordinary skill in the art to substitute CHG for other antimicrobials taught by Omidbakhsh, or alternatively to add CHG (including at 0.04%) to the Omidbakhsh formulations and apply to skin, mechanically act on the skin, and remove the composition after a time period, rendering obvious the claimed method, using Applicant elected CHG, giving the methods of claims 1 & 7.  The motivation would have been to substitute or combine with an active antimicrobial CHG, which has shown efficacy in reduction of spores, especially in the presence of alcohol.
Applicant argues:
Claims 1 and 7 are nonobvious over Omidbakhsh in view of Nerandzic 
Claims 1 and 7 are rejected under pre-AIA  35 U.S.C. § 103 as being unpatentable over U.S. Publication No. 2011/0182958 ("Omidbakhsh") as applied to claims 1-7 and 9 above, in view of "Induced Sporicidal Activity of Chlorhexidine against Clostridium difficile Spores under Altered Physical and Chemical Conditions" PLOS One 2015, 10, 1-11 ("Nerandzic"). 
As argued above, Omidbakhsh does not teach or suggest a composition consisting essentially of water, an anionic thickener present in an amount from 0.15 wt% to 4 wt%, and an optional cationic antimicrobial, an optional nonionic antimicrobial, or combination thereof for removing spores. Nerandzic does not provide the missing teachings. Nerandzic was cited simply to show that chlorhexidine is a broad-spectrum antimicrobial. 
For at least the preceding reason, claim 1 and all claims dependent therefrom are nonobvious over Omidbakhsh in view of Nerandzic. It is respectfully requested that the Office withdraw this rejection. 

This is not persuasive.
As discussed above, glycolic acid is not excluded from the instant claims.  Glycolic acid is an exfoliator; the instant specification explicitly indicates exfoliators are optionally permitted in the composition used in the claimed method.  Additionally, the “consisting essentially of” transition language has been construed as equivalent to “comprising”.  Accordingly, Omidbakhsh teaches methods within the metes and bounds of the claimed methods.
Regarding Nerandzic, CHD is taught as a broad spectrum antibiotic, and is explicitly recognized to kill spores.  It would have been obvious to substitute CHD for another antimicrobial taught by Omidbakhsh or to add CHD to the compositions of Omidbakhsh, giving methods embraced by the rejected claims.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611